DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 28 September 2021, an interview initiated by applicant was conducted on 24 December 2021, amendments to independent claims 1, 13, and 20 were made, and claims 1-20 remain pending in the application.
New in this Office Action are 102 and 103 rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-2, 4-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2013/0122369 A1). Hereinafter referred to as Kim.
Regarding claim 1, Kim discloses an electrode for a lithium-ion electrochemical cell (“a rechargeable lithium battery includes a negative electrode” [0086]), the electrode comprising:
a current collector (“negative electrode includes a current collector” [0087]); and
an electrode composition (“negative active material layer” [0087]) disposed on the current collector (“formed on the current collector” [0087]) and including:
a binder component (negative active material layer may include a binder” [0088]);

an active material component (“amorphous nanoparticles 107” [0044]) dispersed within the binder component and the conductive filler component (“The amorphous carbon was included in about 10 wt% based on the total amount of negative active material. The negative active material, a styrene-butadiene rubber (SBR) binder, and a carboxylmethyl cellulose (CMC) thickener were mixed” [0127]), wherein the active material component includes a plurality of active material particles coated (“metal oxide layer 207” [0059], 207 Fig. 1 coating amorphous particles 107) with at least one of carbon and copper (“from the group consisting of… copper (Cu)” [0061]);
wherein the electrode composition has:
a first surface (“The negative active material slurry was coated on a Cu-foil current collector and pressed to provide a negative electrode” [0127] where either one of the slurry-current collector interface or the slurry-atmosphere interface after the pressing of the slurry onto the current collector may apply); and
a second surface spaced apart from and parallel to the first surface (the other one of the first surface as in the limitation above, and where the surfaces of opposite sides of the resultant negative electrode are parallel to each other); and
wherein the electrode composition defines:
a plurality of channels (“open pores 103b” [0052], 103b Fig. 1) that are not defined by the active material component (Fig. 1 where amorphous nanoparticles 107 does not define the open pores 103b, but are transported through the open pores) and each 
a plurality of pores (“closed pore 103a” [0052]) that are not defined by the active material component (Fig. 1 where closed pore 103a is defined by crystalline carbon material 105, and not amorphous nanoparticles 107) and are situated between the first surface and the second surface (Fig. 1 where closed pores 103a are within the bounds of the negative active material 100 particle, and therefore within the opposite surface of the active material slurry disposed on the current collector in [0127]) and adjacent to the plurality of channels (Fig. 1, showing that the closed pore 103a is adjacent to the open pore 103b for one negative active material 100 particle).
Regarding claim 2
Regarding claim 4, Kim discloses all of the limitations for the electrode as set forth in claim 1 above, and wherein the plurality of pores are randomly arranged between the first surface and the second surface (“The crystalline carbon material 105 may be formed in a conical or cylindrical shape in addition to a complete spherical shape” [0050], disclosing a variety of shapes of 105 in Figs. 1 and 2, which results in random arrangements of pores within the negative active material particles 100 and 200).
Regarding claim 5, Kim discloses all of the limitations for the electrode as set forth in claim 1 above, and wherein the plurality of channels are disposed generally parallel to one another (“crystalline carbon material 105… being capable of reversibly intercalating and deintercalating lithium ions” [0047], “pores 103 may provide a three-dimensional network” [0052], and “amorphous nanoparticles 107 … prevent a conductive path from being blocked” [0056] where the amorphous nanoparticles facilitate the conduction of lithium ions through the pores as paths that that open pores at least on the surface of the active material slurry are generally parallel to one another in order to facilitate the transfer of the lithium ions from the electrolyte to the current collector).
Regarding claim 6, Kim discloses all of the limitations for the electrode as set forth in claim 1 above, and wherein the binder component is present in the electrode composition in a first amount (“1 wt% to about 5 wt%  of a binder based on the total weight of the negative active material layer” [0088]); the conductive filler component is present in the electrode composition in a second amount (“cellulose-based compound may be included in an amount of 0.1 to 3 parts by weight based on 100 parts by weight of the negative active material” [0092]); and the active material component is present in the electrode composition in a third amount that is greater than 
Regarding claim 7, Kim discloses all of the limitations for the electrode as set forth in claim 1 above, and wherein the binder component is present in the electrode composition in an amount of from 3 parts by weight to 40 parts by weight based on 100 parts by weight of the electrode composition (“1 wt% to about 5 wt% of a binder based on the total weight of the negative active material layer” [0088]).
Regarding claim 8, Kim discloses all of the limitations for the electrode as set forth in claim 7 above, and wherein the conductive filler component is present in the electrode composition in an amount of from 2 parts by weight to 50 parts by weight based on 100 parts by weight of the electrode composition (“cellulose-based compound may be included in an amount of 0.1 to 3 parts by weight based on 100 parts by weight of the negative active material” [0092]).
Regarding claim 9, Kim discloses all of the limitations for the electrode as set forth in claim 8 above, but does not disclose wherein the active material component is present in the electrode composition in an amount of from 30 parts by weight to 95 parts by weight based on 100 parts by weight of the electrode composition (“about 95 wt% to about 99 wt% of the negative active material based on total weight of the negative active material layer” [0087]).
Regarding claim 10, Kim discloses all of the limitations for the electrode as set forth in claim 9 above, and wherein the binder component includes a polyimide (“Examples of the non-water-soluble binder include… polyamideimide, polyimide” [0090]); the conductive filler component includes carbon (“The cellulose-based compound includes one or more of carboxylmethyl cellulose, hydroxypropylmethyl cellulose, methyl cellulose” [0092], which all comprise of at least one carbon atom); and the active material component includes silicon 
Regarding claim 12, Kim discloses all of the limitations for the electrode as set forth in claim 1 above, and wherein the electrode is an anode (“negative electrode” [0087]).

Claim Rejections - 35 USC § 103
Claims 3, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0122369 A1) as applied to claim 1 above, and further in view of Abe et al (JP 2013/211246 A). Hereinafter referred to as Abe.
Regarding claims 3 and 11, Kim discloses all of the limitations for the electrode as set forth in claim 1 above, and wherein the plurality of channels form a channel network within the electrode composition between the first surface and the second surface (“pores 103 may provide a three-dimensional network” [0052]), and wherein the active material component includes silicon nanoparticles (“amorphous nanoparticles 107 have an average particle diameter ranging from about 50 nm to about 200 nm” [0056]), but does not disclose wherein the plurality of channels is configured to minimize a travel distance of lithium ions between the first surface and the second surface and wherein the active material component includes silicon micron-sized particles.
However, Abe discloses an electrode for a lithium-ion electrochemical cell (“lithium-ion batteries and lithium-ion capacitors are expected as power storage devices” [0002] … “The electrodes used in such a power storage device” [0003]) that comprises a current collector (“a current collector” [0003]) and an electrode composition disposed on the current collector (“an electrode active material and polymer particles functioning as a binder on the surface of a current 
Therefore, it would have been obvious for a person of ordinary skill in the art to add silicon micron-sized particles to the active material component of the electrode composition of Kim in view of Abe in order to achieve an electrode composition wherein the plurality of channels is configured to minimize a travel distance of lithium ions between the first surface and 
Regarding claim 13, Kim discloses an electrode for a lithium-ion electrochemical cell (“a rechargeable lithium battery includes a negative electrode” [0086]), the electrode comprising:
a current collector (“negative electrode includes a current collector” [0087]); and
an electrode composition (“negative active material layer” [0087]) disposed on the current collector (“formed on the current collector” [0087]) and including:
a binder component (negative active material layer may include a binder” [0088]);
a conductive filler component (“cellulose-based compound” [0092]) dispersed within the binder component (“a styrene-butadiene rubber (SBR) binder, and a carboxylmethyl cellulose (CMC) thickener were mixed” [0127]); and
an active material component (“amorphous nanoparticles 107” [0044]) dispersed within the binder component and the conductive filler component (“The amorphous carbon was included in about 10 wt% based on the total amount of negative active material. The negative active material, a styrene-butadiene rubber (SBR) binder, and a carboxylmethyl cellulose (CMC) thickener were mixed” [0127]), wherein the active material component includes a plurality of active material particles coated (“metal oxide layer 207” [0059], 207 Fig. 1 coating amorphous particles 107) with at least one of carbon and copper (“from the group consisting of… copper (Cu)” [0061]);
wherein the electrode composition has:
a first surface (“The negative active material slurry was coated on a Cu-foil current collector and pressed to provide a negative electrode” [0127] where either 
a second surface spaced apart from and parallel to the first surface (the other one of the first surface as in the limitation above, and where the surfaces of opposite sides of the resultant negative electrode are parallel to each other); and
wherein the electrode composition defines:
a plurality of channels (“open pores 103b” [0052], 103b Fig. 1) that are not defined by the active material component (Fig. 1 where amorphous nanoparticles 107 does not define the open pores 103b, but are transported through the open pores) and each extend between the first surface and the second surface in a first direction that is generally perpendicular to the first surface (“crystalline carbon material 105… being capable of reversibly intercalating and deintercalating lithium ions” [0047], “pores 103 may provide a three-dimensional network” [0052], and “amorphous nanoparticles 107 … prevent a conductive path from being blocked” [0056] where the amorphous nanoparticles facilitate the conduction of lithium through the pores, which generally occur perpendicularly from the surrounding electrolyte to the negative electrode current collector in a lithium ion battery) and each configured for lithium ion transport between the first surface and the second surface (“The pores 103 inside the crystalline carbon material 105 may promote buffering effects during the charge/discharge” [0052]); 
a plurality of pores (“closed pore 103a” [0052]) that are not defined by the active material component (Fig. 1 where closed pore 103a is defined by crystalline carbon material 105, and not amorphous nanoparticles 107) and are situated between the first surface and the second surface (Fig. 1 where closed pores 103a are within the bounds 
wherein the plurality of channels form a channel network within the electrode composition between the first surface and the second surface (“pores 103 may provide a three-dimensional network” [0052]).
Kim does not disclose wherein the plurality of channels is configured to minimize a travel distance of lithium ions between the first surface and the second surface.
However, Abe discloses an electrode for a lithium-ion electrochemical cell (“lithium-ion batteries and lithium-ion capacitors are expected as power storage devices” [0002] … “The electrodes used in such a power storage device” [0003]) that comprises a current collector (“a current collector” [0003]) and an electrode composition disposed on the current collector (“an electrode active material and polymer particles functioning as a binder on the surface of a current collector” [0003]) that includes a binder component (“polymer particles functioning as a binder” [0003]), a conductive filler (“thickeners” [0073]), and an active material component (“electrode active material” [0003]), and wherein the electrode composition has a first surface and a second surface that are parallel to each other (“Examples of the pressing method include a mold press and a roll press” [0107] in which the methods disclosed result in flat and planar electrode compositions on the current collector) and a plurality of channels (“network structure composed of the polymer chains” and of “network spacing” [0039]). Abe teaches wherein the plurality of channels is configured to minimize a travel distance of lithium ions between the first surface and the second surface (“lithium ions easily move through the network structure. As a result, it is 
Therefore, it would have been obvious for a person of ordinary skill in the art to add silicon micron-sized particles to the active material component of the electrode composition of Kim in view of Abe in order to achieve an electrode composition of reduced lithium intercalation and deintercalation resistance.
Regarding claim 14, modified Kim discloses all of the limitations for the electrode as set forth in claim 13 above, and wherein each of the plurality of channels extends tortuously between the first surface and the second surface (Kim Fig. 1 shows a tortuous path of open pore 103b within the negative active material particle).
Regarding claim 15, modified Kim discloses all of the limitations for the electrode as set forth in claim 13 above, and wherein the plurality of pores are randomly arranged between the first surface and the second surface (“The crystalline carbon material 105 may be formed in a 
Regarding claim 16, modified Kim discloses all of the limitations for the electrode as set forth in claim 13 above, and wherein the plurality of channels are disposed generally parallel to one another (“crystalline carbon material 105… being capable of reversibly intercalating and deintercalating lithium ions” Kim [0047], “pores 103 may provide a three-dimensional network” Kim [0052], and “amorphous nanoparticles 107 … prevent a conductive path from being blocked” Kim [0056] where the amorphous nanoparticles facilitate the conduction of lithium ions through the pores as paths that that open pores at least on the surface of the active material slurry are generally parallel to one another in order to facilitate the transfer of the lithium ions from the electrolyte to the current collector).
Regarding claim 17, modified Kim discloses all of the limitations for the electrode as set forth in claim 13 above, and wherein the binder component is present in the electrode composition in an amount of from 3 parts by weight to 40 parts by weight based on 100 parts by weight of the electrode composition (“1 wt% to about 5 wt% of a binder based on the total weight of the negative active material layer” Kim [0088]);
the conductive filler component is present in the electrode composition in an amount of from 2 parts by weight to 50 parts by weight based on 100 parts by weight of the electrode composition (“cellulose-based compound may be included in an amount of 0.1 to 3 parts by weight based on 100 parts by weight of the negative active material” Kim [0092]); and
the active material component is present in the electrode composition in an amount of from 30 parts by weight to 95 parts by weight based on 100 parts by weight of the electrode 
Regarding claim 18, modified Kim discloses all of the limitations for the electrode as set forth in claim 17 above, and wherein the binder component includes a polyimide (“Examples of the non-water-soluble binder include… polyamideimide, polyimide” Kim [0090]); the conductive filler component includes carbon (“The cellulose-based compound includes one or more of carboxylmethyl cellulose, hydroxypropylmethyl cellulose, methyl cellulose” Kim [0092], which all comprise of at least one carbon atom); and the active material component includes silicon (“amorphous nanoparticles 107 may include one selected from a group consisting of silicon (Si), a silicon containing alloy” Kim [0058]).
Regarding claim 19, modified Kim discloses all of the limitations for the electrode as set forth in claim 13 above, and wherein the electrode is an anode (“negative electrode” Kim [0087]).
Regarding claim 20, Kim discloses an electrode for a lithium-ion electrochemical cell (“a rechargeable lithium battery includes a negative electrode” [0086]), the electrode comprising:
a current collector (“negative electrode includes a current collector” [0087]); and
an electrode composition (“negative active material layer” [0087]) disposed on the current collector (“formed on the current collector” [0087]) and including:
a binder component (negative active material layer may include a binder” [0088]);
a conductive filler component (“cellulose-based compound” [0092]) dispersed within the binder component (“a styrene-butadiene rubber (SBR) binder, and a carboxylmethyl cellulose (CMC) thickener were mixed” [0127]); and

wherein the electrode composition has:
a first surface (“The negative active material slurry was coated on a Cu-foil current collector and pressed to provide a negative electrode” [0127] where either one of the slurry-current collector interface or the slurry-atmosphere interface after the pressing of the slurry onto the current collector may apply); and
a second surface spaced apart from and parallel to the first surface (the other one of the first surface as in the limitation above, and where the surfaces of opposite sides of the resultant negative electrode are parallel to each other); and
wherein the electrode composition defines:
a plurality of channels (“open pores 103b” [0052], 103b Fig. 1) that are not defined by the active material component (Fig. 1 where amorphous nanoparticles 107 does not define the open pores 103b, but are transported through the open pores) and each extend between the first surface and the second surface in a first direction that is generally perpendicular to the first surface (“crystalline carbon material 105… being capable of reversibly intercalating and deintercalating lithium ions” [0047], “pores 103 
a plurality of pores (“closed pore 103a” [0052]) that are not defined by the active material component (Fig. 1 where closed pore 103a is defined by crystalline carbon material 105, and not amorphous nanoparticles 107) and are situated between the first surface and the second surface (Fig. 1 where closed pores 103a are within the bounds of the negative active material 100 particle, and therefore within the opposite surface of the active material slurry disposed on the current collector in [0127]) and adjacent to the plurality of channels (Fig. 1, showing that the closed pore 103a is adjacent to the open pore 103b for one negative active material 100 particle);
wherein each of the plurality of channels extends tortuously between the first surface and the second surface (Fig. 1 shows a tortuous path of open pore 103b within the negative active material particle); and
wherein the plurality of channels form a channel network within the electrode composition between the first surface and the second surface (“pores 103 may provide a three-dimensional network” [0052]).
Kim does not disclose wherein the plurality of channels is configured to minimize a travel distance of lithium ions between the first surface and the second surface.

Therefore, it would have been obvious for a person of ordinary skill in the art to add silicon micron-sized particles to the active material component of the electrode composition of Kim in view of Abe in order to achieve an electrode composition of reduced lithium intercalation and deintercalation resistance.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721